Citation Nr: 1215832	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  01-03 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1968.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a January 1997 rating decision of the New York, New York, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for PTSD.  The Veteran has since relocated and the RO in Baltimore, Maryland, has assumed jurisdiction over this appeal.  That office certified this appeal to the Board.

In a May 2005 rating decision during the pendency of this appeal, the RO also denied the Veteran's petition to reopen his claim for service connection for depression, concluding there was not new and material evidence since a prior final and binding decision previously considering and denying this claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  Since, however, he had filed a timely notice of disagreement (NOD) in October 2005 to initiate an appeal of this other claim, the Board remanded this claim to the RO in March 2006 via the Appeals Management Center (AMC) to provide him a statement of the case (SOC) concerning this claim and to give him an opportunity to complete the steps necessary to perfect his appeal of this claim to the Board by also filing a timely substantive appeal (VA Form 9 or equivalent statement).  See Manlincon v. West, 12 Vet. App. 238 (1999).  The AMC sent him an SOC in June 2008, but he did not file the required timely substantive appeal in response.  38 C.F.R. §§ 20.200, 20.202, 20.302, etc. (2011).

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  The Clemons Court found that, where a Veteran's claim identifies PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that reasonably may be encompassed by the evidence of record.  The Clemons Court indicated that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service-connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  The Veteran's Court (CAVC) has determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively - after there has been a finding of fact based upon competent medical evidence.  See Clemons, 23 Vet. App. at 8.

In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.  In determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim based upon distinctly diagnosed diseases or injuries or whether the evidence substantiates an element of a previously adjudicated matter.  See Velez v. Shinseki, 23 Vet. App. 199 (2009).  New arguments based on the same evidence of record at the time of the previous final denial do not constitute the presentation of new and material evidence.  See Untalan v. Nicholson, 20 Vet. App. 467 (2006).

As concerning the claim specifically for PTSD, the Board also remanded this claim in March 2006 for further development and consideration - including especially to try and corroborate the Veteran's alleged stressors and, if corroborated, to have him undergo a VA compensation examination for an opinion concerning whether his PTSD is a consequence of a confirmed stressor.  To this end, this additional development included contacting the Joint Services Records Research Center (JSRRC) to obtain any information that might tend to corroborate the claimed events.

Upon receiving the file back, the Board issued a decision in February 2009 denying service connection for PTSD.  The Board conceded the Veteran had the required diagnosis of PTSD but determined there was not the required corroboration of any of his alleged stressors to support this diagnosis and its relationship to his military service.  He appealed the Board's decision to the Court (CAVC).  In a December 2009 Order, granting a Joint Motion, the Court vacated the Board's decision and remanded this claim back to the Board for further development and readjudication in compliance with directives specified in the Joint Motion. 

To comply with the Court's Order, the Board in turn again remanded this claim to the RO in February 2011 for still additional development, which again focused on assisting the Veteran in corroborating his alleged stressors and determining whether he has PTSD a consequence of a confirmed stressor.

In April 2011, while the claim was on remand, he submitted a statement in support of claim (on VA Form 21-4138) indicating he no longer wanted to be represented by a private attorney, electing instead to be represented by The American Legion.  This private attorney, K.D.S., Esq., had represented the Veteran in his appeal to the Court and had continued this representation before VA.  The RO acknowledged this change of representation in a letter to the Veteran sent later in April 2011.  His April 2011 statement, along with a VA Form 21-22 acknowledged in May 2011, officially revoked the attorney's further representation of him in favor of The American Legion.  So this Veterans Service Organization (VSO) is now the representative of record, despite letters the attorney since has submitted to the RO in October 2011 and to the Board is December 2011 and February 2012 inquiring about the status of the claim.  Only one organization, representative, agent, or attorney will be recognized at one time in the prosecution of a particular claim, with a few noted exceptions.  38 C.F.R. § 14.631(e)(1).  A power of attorney may be revoked at any time, and unless specifically noted otherwise, receipt of a new power of attorney constitutes a revocation of an existing power of attorney.  38 C.F.R. § 14.631(f)(1) (emphasis added).

To the extent possible, the RO complied with the remand instructions, and the claim was readjudicated in an October 2011 supplemental statement of the case (SSOC).


FINDINGS OF FACT

1.  According to the medical and other relevant evidence in the file, it is just as likely as not the Veteran has PTSD and just as likely as not it is due to traumatic or stressful events that just as likely as not occurred during his military service.

2.  He also has a history of alcohol and drug abuse and depression as consequences.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran has PTSD due to his military service, and his history of alcohol and drug abuse and depression are proximately due to, the result of, or aggravated by his PTSD, so secondarily related.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Before addressing the underlying merits of a claim, the Board generally is required to ensure that VA's duties to notify and assist the claimant with the claim have been satisfied under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These VCAA notice requirements apply to all elements of a service-connection claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

The duty to notify has been satisfied in this case by way of letters to the Veteran dated in May 2003, April 2006, September 2006, and February 2007.  These letters informed him of the evidence required to substantiate his claim and apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.  The April 2006 letter also apprised him of the "downstream" disability rating and effective date elements of his underlying claim for service connection, as required by Dingess, supra.  And although those notice letters were not issued prior to the initial adjudication of his claim in January 1997, so not in the ideal or preferred sequence, that was only because the VCAA did not even exist at that earlier point in time.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II), the Court clarified that in this situation VA does not have to vitiate the finality of that prior decision and start the whole adjudicatory process anew, as if that earlier decision was not made.  Rather, VA need only provide the required VCAA notice and then readjudicate the claim, including in an SOC or SSOC, such that the intended purpose of the notice is served and the Veteran is given ample opportunity to participate effectively in the adjudication of his claim.  And, here, since providing those required notices, the claim has been readjudicated, including in the most recent October 2011 SSOC.  Therefore, the timing defect in the provision of those notices has been rectified ("cured") by the RO's readjudication of the claim following the provision of all required VCAA notice.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The duty to notify therefore has been satisfied.

VA also has satisfied its duty to assist the Veteran with this claim by obtaining all relevant evidence that is obtainable.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained his service treatment records (STRs), service personnel records, and all post-service evaluation and treatment records that he and his representative identified as potentially pertinent.  The Board also as mentioned remanded this case in March 2006 with instructions that the JSRRC conduct a search for corroborating evidence in an attempt to verify the Veteran's claimed stressors.  And pursuant to that request, the JSRRC submitted a report in October 2007 indicating that none of the Veteran's claimed could be verified.

The Board remanded this case again in February 2011 in an attempt to verify the Veteran's claimed stressors while stationed at Dover Air Force Base (AFB).  To this end, the Board requested that he provide details concerning his service at Dover AFB to determine whether he had guarded bodies of dead soldiers and nuclear weapons, which are the two stressors underlying his diagnosis of PTSD.  Unfortunately, he did not provide the requested information, particularly his unit assignment, while stationed at Dover AFB.  The RO resultantly made a finding of fact that the information was too vague to refer to the JSRRC.  See Fossie v. West, 12 Vet. App. 1 (1998) (holding that there is no duty to assist where the Veteran's statements concerning in-service stressors are too vague to refer to the JSRRC).  The Court also has held that the duty to assist a Veteran with a claim is not a 
one-way street.  If he wishes help in developing his claim, he cannot passively wait for it in circumstances where he may or should have information that is essential in obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In light of the absence of necessary details concerning his claimed stressors, VA has satisfied its responsibilities to assist him with this claim.

Keep in mind also that the Board ultimately is granting this claim for a psychiatric disorder related to service.  On remand, the Veteran was provided a VA compensation examination in October 2011 to determine whether he suffers from PTSD as a result of any stressors in service.  This examination was requested by the Board regardless of whether his stressors had been confirmed.  The examiner who performed the examination concluded the Veteran does not meet the criteria for a diagnosis of PTSD, but this examiner acknowledged in other respects that the Veteran's mental impairment is at least partly the result of his military service.  So this examiner provided the requested comment on these determinative issues of diagnosis and etiology  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  And others also have commented on these determinative issues, as well, including one of the Veteran's treating VA psychiatrist in an even more recent November 2011 letter.  The Board is thus satisfied there has been compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (indicating the Veteran is entitled, as a matter of law, to compliance with remand directives, and that the Board itself commits error in failing to ensure this compliance).  Accordingly, the Board finds that no further development of the claim is needed to meet the requirements of the VCAA or Court.

II.  Service Connection for PTSD and/or Other Mental Illness

The Veteran claims he developed PTSD as a result of guarding nuclear weapons and bodies of dead soldiers returning home from Vietnam.  He also has mentioned an additional stressor of being chased by a soldier with a knife after this soldier had just killed his wife.

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Stated somewhat differently, service connection requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a causal relationship, nexus or linkage between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Service connection for PTSD, in particular, requires:  [1] a current medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a), [2] credible supporting evidence that the claimed in-service stressor(s) actually occurred, and [3] medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f).

According to 38 C.F.R. § 4.125(a), for VA compensation purposes, all mental disorder diagnoses must conform to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  The Court has taken judicial notice of the mental health profession's adoption of the DSM-IV.  See Cohen v. Brown, 10 Vet. App. 128, 140-41 (1997).  These DSM-IV criteria specify that a diagnosis of PTSD requires exposure to a traumatic event, or stressor.  A stressor involves exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others, and the person's response involved intense fear, helplessness, or horror.  The sufficiency of a stressor is a medical determination, whereas the occurrence of a claimed stressor is an adjudicatory or factual determination.  Id.  

With respect to the stressor element, the general rule is that there must be credible evidence supporting the Veteran's assertion that the stressful event occurred.  A medical opinion diagnosing PTSD generally does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen, 10 Vet. App. at 142; Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  Exceptions to this general rule are when the claimed stressors occurred during combat (38 C.F.R. 3.304(f)(2)), as a result of "fear of hostile military or terrorist activity" (new subpart (f)(3)), while being detained as a prisoner of war (POW) (subpart (f)(4)), and when due to personal or sexual assault (subpart (f)(5)).


This exception involving "fear of hostile military or terrorist activity" was rather recently added as of July 13, 2010.  Since the Court's October 2009 order vacating the prior February 2009 Board decision, 38 C.F.R. 3.304(f) was amended in order to liberalize the requirement of verification or corroboration of a Veteran's claimed 
in-service stressor events in a PTSD claim.  38 C.F.R. § 3.304(f)(3), as added in 75 Fed. Reg. 39,843-852 (July 13, 2010).  This new version of subpart (f)(3) eliminates the requirement for corroborating evidence of a claimed stressor if related to the Veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms the claimed stressor is adequate to support a diagnosis of PTSD.  The Veteran's lay testimony, alone, then may establish the occurrence of the claimed in-service stressor, so long as there is not clear and convincing evidence to the contrary and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of his service.  See 38 C.F.R. § 3.304(f)(3) (effective July 13, 2010); see also 75 Fed. Reg. 39,843 (July 13, 2010). 

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

There is conflicting medical evidence in the file as to whether the Veteran has met the first essential element of a successful claim - that being showing he has the required DSM-IV diagnosis of PTSD.  On the one hand, the record shows he participated in a PTSD treatment program at a VA medical facility from February to April 2001 after receiving this diagnosis.  A May 2001 letter from a VA psychologist also indicates the Veteran has PTSD based on his claim that he was "responsible for the storage and shipping of dead soldiers."  He was diagnosed with PTSD, as well, at the conclusion of an April 2008 VA examination based on his alleged involvement in guarding hangers and airplanes full of body bags.  Several VA treatment records in the file also list this diagnosis of PTSD based on his claimed stressors of guarding nuclear weapons and bodies of dead soldiers.  None of these diagnoses, however, were based on his claimed stressor of being chased by a man with a knife who reportedly had killed his wife.

On the other hand, an October 2011 VA examination report indicates the Veteran does not meet the criteria for a diagnosis of PTSD.  This contrary determination was largely based on the examiner's belief that the only verified stressor of guarding bodies is insufficient to meet Criterion A concerning the sufficiency of the stressor.  This VA examiner, instead, attributed the Veteran's symptoms to a diagnosis of depression, NOS [not otherwise specified].

This evidence, however, at the very least is in relative equipoise, meaning about evenly balanced for and against the claim, on this threshold preliminary issue of whether the Veteran has the required DSM-IV diagnosis of PTSD.  And in these situations, he is given the benefit of the doubt.  Consequently, resolving all reasonable doubt in his favor, the Board finds that he has this required DSM-IV diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a).  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102 (under the "benefit- of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue).

Therefore, the determinative issue is whether the Veteran's PTSD (and/or other mental illness, such as his depression) is the result of his military service, including, in the case of his PTSD, an established in-service stressor.  None of the evidence indicates or otherwise suggests that his claimed stressors occurred during combat, while being detained as a POW, or from personal/sexual assault.  So there must be credible evidence supporting the occurrence of his claimed stressors - unless they alternatively fall within the purview of the newly revised 38 C.F.R. § 3.304(f)(3) involving "fear of hostile military or terrorist activity."

In written statements and while testifying during his hearing in June 2001, the Veteran indicated his stressors occurred while stationed at Otis AFB in Cape Code, MA, at Dover AFB in Dover, DE, and at several bases in Germany.  He claimed that he was assigned to guard coffins and body bags at each of these locations, as well as nuclear weapons at Otis AFB and Dover AFB.  More recently, he added another stressor in which he claims to have chased a soldier who had allegedly killed his wife.  But he was unable to provide any specific details such as the date of the incident, the name of the soldier, or the soldier's unit.

The Veteran's military personnel records show he was an air policeman with the 551st Air Police Sq. at Otis AFB from March 1965 to January 1967; that he was assigned to the 601st DAS sq. in Frankfurt Germany and the 36th SP sq. at Bitburg AFB in Germany from July 1967 to April 1968; and that he was a security policeman with the 438th Security Police sq. at McGuire AFB in New Jersey from April to September 1968.  However, none of these records confirms his duties involved guarding coffins or nuclear weapons.  Thus, his service personnel records do not corroborate his stressors.

On remand, in an attempt to verify his claimed stressors, the JSRRC researched the historical reports of the unit to which he was assigned.  According to the JSRRC, "[t]he documents did not report the unit guarding coffins or nuclear weapons."  The JSRRC was also unable to document the incidents described by the Veteran as occurring at Otis AFB.  Lastly, the JSRRC explained that for it to verify the incident in which he purportedly chased a soldier who had allegedly killed his wife, the Veteran must provide the full name of the soldier, his unit of assignment down to the squadron level, and any other units involved before it could request a search of the Office of Special Investigations.  See again Fossie, 12 Vet. App. at 6-7 (holding there was no duty to assist where the Veteran's statements concerning 
in-service stressors were too vague to refer to the JSRRC).  In short, the JSRRC's report provides evidence against the claim because it was unable to verify any of his alleged stressors.


The research conducted by the JSRRC did not address any service at Dover AFB, because the Veteran's service personnel records make no mention of any service at that facility, including any temporary additional duty (TAD) or temporary duty assignments (TDY).  As pointed out in the Joint Motion, however, a service treatment record reflects that he was stationed at Dover AFB.  In particular, a hospitalization record dated from June 29 to July 12, 1966, notes that the Veteran was being "transferred back to Otis from Dover AFB for possible TB (tuberculosis)."  Thus, while his service personnel records do not show that he was stationed at Dover AFB, his service treatment records reflect that he was stationed there in some capacity.  But his mere presence at Dover AFB does not prove that he was guarding bodies of dead soldiers or nuclear weapons while at that facility.

Therefore, to comply with the Court-granted Joint Motion, the Board remanded this case again in February 2011 to permit the JSRRC to conduct an additional research in an attempt to verify whether the Veteran was involved in guarding bodies of dead soldiers or nuclear weapons at Dover AFB, since such activities could not be verified at the other locations where he had served.  In doing so, the Board requested that he submit another statement containing the necessary details and information regarding his claimed stressors involving guarding bodies and nuclear weapons at Dover AFB, including dates, places, detailed descriptions of the events, his service units, duty assignments, and the names and other identifying information concerning any individuals involved in the events.  The Board then instructed the RO to verify his claimed stressors at Dover AFB if the information provided by him was sufficient to permit the JSRRC to conduct a meaningful search for this corroborating evidence.

In response, the Veteran provided a written statement in July 2011 in which he explained that, "after a period at Otis, I was sent to Dover AFB, where I also [was] a security officer."  He then explained, "During this period I again guarded secure areas, of which included nuclear weapons.  I was assigned to walking above the bunkers at night, detecting weapons.  During my stay at Dover, I took ill, and was hospitalized and treated for tuberculosis.  I was then medivaced to Otis to complete my tour of duty."

Unfortunately, he did not provide sufficient information with which the JSRRC could use to conduct a meaningful search.  The most important information needed to conduct this search was his unit assignment while at Dover AFB, since this is not otherwise documented in his service personnel records.  But he failed to provide this necessary information despite being requested to do so.  Consequently, there still is no independent evidence tending to corroborate his claim that he was involved in guarding bodies of dead soldiers or nuclear weapons at Dover AFB.  There is only the indication in his service treatment records of him being physically present at Dover AFB, with nothing mentioned in his service personnel records, his performance appraisal records, or any other official document concerning his service clarifying or denoting his specific duties and responsibilities while there.  So his stressors that are said to have occurred there remain unverified; there is only his unsubstantiated allegation of these duties and responsibilities.  The Court has held that in non-PTSD cases the Veteran is competent, even as a layman, to attest to factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  See also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (holding that, in a claim for service connection for an eye disability, although "the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a Veteran's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.)

And, as also already mentioned, the revised version of 38 CFR § 3.304(f)(3) eliminates the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  It is worth reiterating in this regard that "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of him or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and his response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

Here, though, in concluding the Veteran does not meet the full DSM-IV criteria for PTSD, the October 2011 VA compensation examiner pointed out the Veteran had been evaluated by another doctor in the Compensation and Pension (C&P) Service in 2003 and then again in 2008.  And, each time, his primary stressor of his military service had not met full Criterion A as a stressor.  Although his military service did occur during the Vietnam War, explained this VA examiner, the Veteran's primary duties included guarding hangers here in the U.S.  He reports that he would often have to help move coffins and on several occasions saw the faces of dead soldiers when the coffins opened.  But even so, this VA compensation examiner considered it especially significant that, at the time the Veteran reports "he did not feel fear, horror or threatened."  So this VA compensation examiner seemingly determined the Veteran's claim does not fall within the purview of the newly-revised 38 C.F.R. § 3.304(f)(3) - indeed, even if accepting for the sake of argument that the events that are said to have occurred at Dover AFB in fact occurred as alleged.

Nevertheless, this VA compensation examiner does apparently acknowledge that the Veteran's memory of those dead bodies seems to have haunted him many years later (about 20 years later), as he had undergone several inpatient rehabilitation treatments to address his chronic alcohol dependence and cocaine use.  Over time, he also had struggled with depression as a result of chronic substance abuse, social isolation, and variable work history.  He does display "some symptoms of PTSD", admitted this VA compensation examiner, but his primary diagnoses remain his long-standing substance abuse and depression.  In further explanation, this VA compensation examiner indicated the Veteran is currently on Social Security disability and lives in senior housing, by himself.  He has few social supports, except for 2 adult daughters who occasionally will come to see him.  He reports that he prefers to live alone.  He also has endorsed in the past symptoms of hallucinations and paranoid ideation.  But after a mental health visit on August 7, 2011 at the VA, and interview, the evaluating doctor concluded the Veteran did not meet the diagnostic criteria for PTSD, so apparently agreed with this current VA compensation examiner's assessment.

Still, there is even more recent relevant evidence in the file in the way of a November 2011 statement from a VA psychiatrist.  He offered this letter as an update to the Veteran's clinical status, noting the Veteran had been a patient of his since 2003 when he had presented with severe depression, alcohol abuse and symptoms of PTSD.  This commenting VA psychiatrist observed the Veteran had served in the military from 1964-1968 and was traumatized by his experiences processing dead soldiers.  He has continued to have intrusive thoughts about this, as well as disturbing memories and nightmares.  He has had persistent depression, characterized by sad mood, poor concentration, anhedonia, suicidal thoughts and low motivation.  He has a history of intermittent alcohol abuse, which, while this has exacerbated mood and anxiety symptoms, does not present as the root cause of his symptoms.  In fact, explained this commenting VA psychiatrist, during substantial periods of sobriety, the Veteran has remained very symptomatic.

The remainder of this doctor's letter indicates the Veteran has been compliant with treatment, and has had multiple medication trials and intensive therapies.  Although he has responded to the support this has offered, his symptoms remain troubling and disabling and have prevented him from engaging in social, family and occupational activities.  In closing, this commenting VA psychiatrist explained the Veteran will require continuing psychiatric treatment and monitoring of symptoms as well as the supportive therapy and structured groups that allow him to remain abstinent from alcohol.  His prognosis is guarded, and his disability appears to be pervasive and permanent.

This additional commenting VA psychiatrist, then, appears to accept that the type of activities the Veteran says he was required to participate in while stationed at Dover AFB (and Otis AFB) has resulted in PTSD.  He therefore has not only reaffirmed the Veteran has PTSD according to the DSM-IV criteria but, as importantly, has provided the required linkage of this diagnosis to specific events during his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

For these reasons and bases, the Board is not only resolving all reasonable doubt in the Veteran's favor as to whether he has this required DSM-IV diagnosis of PTSD, but also concerning the equally important question of whether the events in service he claims to have experienced occurred.  And with resolution of this doubt in his favor, he has established his entitlement to service connection for PTSD.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating that an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology; instead, this need only be an "as likely as not" proposition for the Veteran to prevail).

There are just a few final points also worth mentioning.  As for the history of alcohol and drug abuse and consequent depression, disability resulting from alcohol or drug abuse, since it is willful misconduct, generally cannot be service connected.  38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.303(c)(3) and (d).  Indeed, VA's General Counsel has confirmed that direct service connection for disability that is a result of a claimant's abuse of alcohol or drugs is precluded for purposes of all VA benefits for a claim, as here, filed after October 31, 1990.  See VAOPGCPREC 7-99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).

There is a very limited exception to this general rule, however.  In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the Federal Circuit Court held that compensation could not be awarded pursuant to 38 U.S.C.A. § 1110  and 38 C.F.R. § 105(a) either for a primary alcohol/drug abuse disability incurred during service or for any secondary disability that resulted from primary alcohol/drug abuse during service.  Id., at 1376.  However, the Federal Circuit Court further held that there can be service connection for compensation for an alcohol/drug abuse disability acquired as secondary to, or as a symptom of, a non-willful misconduct, service-connected disability.  But in further clarifying this, the Federal Circuit Court explained that Veterans may only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  Id., at 1381.  An award of compensation on such a basis would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id.

Here, there is seeming agreement amongst those that have had occasion to examine or evaluate the Veteran - and who agreed that he has PTSD - that his history of alcohol and drug abuse is secondary to the PTSD, so an unfortunate consequence of it.  Hence, it, too, is service connected, as is the consequent depression that is further along in this posited chain link of causation.  38 C.F.R. § 3.310(a) and (b) (permitting service connection on this secondary basis for disability that his proximately due to, the result of, or aggravated by a service-connected disability).  See also Allen v Brown, 7 Vet. App., 439, 448 (1995).  See, too, Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999) (all indicating that supporting medical nexus evidence usually is needed to associate a claimed condition with a service-connected disability).


ORDER

The claim for service connection for PTSD is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


